Citation Nr: 0009653	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



REMAND

The veteran had active service from August 28, 1977, to 
September 27, 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a decision dated in January 1998 the Board 
denied service connection for left knee disability and 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for psychiatric disability.  The veteran appealed 
to the Court of Appeals for Veterans Claims (Court).  In 
response to a joint motion of the parties, in an order dated 
in July 1999, the Court dismissed the appeal as to the claim 
for service connection for left knee disability and vacated 
that part of the Board's decision that denied reopening of 
the claim of entitlement to service connection for 
psychiatric disability.  

In the joint motion, the parties pointed out that there was 
no indication in the record that VA had satisfied its duty to 
advise the veteran of the potential relevance of his Social 
Security Administration records.  The Board will request that 
the RO attempt to obtain the Social Security Administration 
decision awarding disability benefits and the medical record 
upon which the decision was based.  Attachment 1 to the joint 
motion is a copy of a letter dated in December 1981 from 
Shael S. Bronson, M.D., not previously of record.  The Board 
will request that in its consideration of the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
psychiatric disability that the RO consider this evidence and 
any other evidence added to the record since the last final 
denial of the claim in May 1992.  

The Board notes that in a letter to the Board dated in 
November 1998 (and received at the RO in August 1999), the 
veteran's attorney requested that the veteran's claim for 
service connection for nervous condition and left knee 
disability be reopened, and he also requested that a claim 
for a total rating based on individual unemployability be 
considered.  With the letter, the attorney enclosed letters 
and records, which he stated had been obtained from the 
Social Security Administration, and asserted they were new 
and material to reopen the veteran's claim.  Neither the 
attorney nor the veteran waived RO consideration of the 
evidence submitted with the attorney's November 1998 letter.  
The RO should also consider this evidence in its 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for psychiatric disability.  See 38 C.F.R. 
§ 20.1304(c) (1999).  The RO should also determine whether 
the veteran is currently claiming service connection for left 
knee disability and entitlement to a total rating based on 
unemployability.  

In addition, the Board notes that in correspondence received 
in July 1999, the veteran requested a hearing.  Review of the 
record indicates that a hearing scheduled for September 1999 
at the RO was postponed and has not yet been rescheduled.  
The RO should reschedule the requested hearing.  

Finally, in its January 1998 determination that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability, the Board used the criteria set forth 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) for the test it applied to determine whether evidence 
was material.  Since then, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) invalidated the Colvin 
criteria for determining materiality to reopen a previously 
denied claim.  The Federal Circuit found that VA's regulation 
on reopening, 38 C.F.R. § 3.156(a), was a reasonable 
interpretation of the materiality requirement in 38 U.S.C.A. 
§ 5108 and governed decisions on whether to reopen previously 
disallowed claims.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should request that the Social 
Security Administration (SSA) provide a 
copy of its initial decision awarding 
disability benefits to the veteran, as 
well as a copy of any subsequent 
decisions related to disability benefits 
for the veteran.  The RO should also 
request that the SSA provide a copy of 
the entire record upon which it based its 
award.  

2.  The RO should contact the veteran, 
through his attorney, and determine 
whether the veteran is attempting to 
reopen the claim of entitlement to 
service connection for left knee 
disability and whether he is claiming 
entitlement to a total rating based on 
unemployability.  If the veteran's 
response is in the affirmative as to 
either issue, the RO should then take 
appropriate action.  

3.  Through the veteran's attorney, the 
RO should request that the veteran 
provide any other available medical 
evidence supportive of his claim for 
service connection for psychiatric 
disability.  

4.  The RO should reschedule the hearing 
requested by the veteran.  

5.  Thereafter, the RO should review the 
claims files and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
psychiatric disability with application 
of 38 C.F.R. § 3.156(a) in light of Hodge 
v, West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or a timely notice of disagreement is 
received with respect to any other matter, the RO should 
issue a supplemental statement of the case for all issues in 
appellate status.  The veteran and his attorney should be 
provided an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO through his 
attorney.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




